In an action to enjoin the defendant from dissipating certain assets, the defendant" appeals, as limited by her brief, from (1) so much of an order of the Supreme Court, Richmond County (Minardo, J.), dated May 31, 2000, as granted the plaintiffs’ motion for a preliminary injunction restraining her from access to an investment account at Salomon Smith Barney, which she held jointly with her deceased husband, pending the appointment of an administrator to represent the estate, (2) so much of an order of the same court, dated July 27, 2000, as granted the plaintiffs’ motion for a preliminary injunction restraining her from selling, mortgaging, or transferring any interest in certain real property pending further order of the court, and to stay discovery in the action pending resolution of the criminal indictment charging the defendant with murder in the second degree, and (3) an order of the same court, dated February 8, 2001, which, inter alia, granted that branch of her motion which sought permission to withdraw the sum of $500,000 from the Salomon Smith Barney account only to the extent of permitting her to withdraw the sum of $40,000.
Ordered that the appeal from the order dated May 31, 2000, is dismissed as academic; and it is further,
Ordered that the orders dated July 27, 2000, and February 8, 2001, are affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
This action, which seeks injunctive relief restraining the defendant from dissipating the assets of her late husband, was commenced before his death was confirmed. The action was subsequently transferred to the Surrogate’s Court, Richmond County, and the guardian ad litem of the decedent’s minor children was added as a plaintiff. Shortly after the commencement of this action, on May 31, 2000, the Supreme Court granted the plaintiffs’ motion for a preliminary injunction restraining the appellant from obtaining access to certain bank accounts, including an investment account at Salomon Smith Barney which she held jointly with the decedent, until an *506administrator was appointed to represent the estate. Since the Public Administrator has now been appointed as fiduciary of the estate, the appeal from the order dated May 31, 2000, is academic.
Furthermore, under the circumstances of this case, the Supreme Court properly restrained the appellant, who is charged with the decedent’s murder, from access to the joint account at Salomon Smith Barney, and from selling, mortgaging, or transferring any interest in the Staten Island residence where the minor children of the decedent and the appellant reside (see, Matter of Kiejliches, 292 AD2d 530 [decided herewith]).
The appellant’s remaining contentions are without merit. Ritter, J.P., S. Miller, Krausman and Goldstein, JJ., concur.